Citation Nr: 0534545	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  97-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post lateral meniscectomy of the left knee, with post-
traumatic arthritis. 

2.  Entitlement to service connection for a cervical spine 
disability, either directly or as secondary to the veteran's 
service-connected low back disability.

3.  Entitlement to service connection for a right leg 
disability, either directly or as secondary to the veteran's 
service-connected low back disability. 

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from three separate rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A January 1994 rating decision denied 
an increased rating for the service-connected knee 
disability.  By rating decision dated in March 2000, service 
connection for a right leg disability was denied.  In October 
2000, service connection for a neck disability was denied.  
The veteran perfected appeals on each of these three issues.  

The veteran appeared before a Veterans Law Judge in a video 
hearing from Montgomery in May 1999 to present testimony on 
the issue of an increased rating for the knee.  The hearing 
transcript has been associated with the claims file.  The 
veteran also appeared before a different Veterans Law Judge 
in an additional video hearing in October 2001, on the issues 
of the increased rating and service connection for the neck 
disability.  That hearing transcript is also associated with 
the claims file.  Consequently, this is a decision by a panel 
of three Veterans Law Judges.  See 38 U.S.C.A. § 7102, 
7107(c).

In April 2003, the U.S. Court of Appeals for Veterans Claims 
(Court) issued an order remanding the veteran's case to the 
Board for lack of proper notice under the Veterans Claims 
Assistance Act.  The Board subsequently remanded the claims 
in April 2004, through the Appeals Management Center (AMC), 
for proper development.  Such was undertaken, and a 
supplemental statement of the case was issued in June 2005.

The Board notes that the claim of entitlement to service 
connection for a right leg disability was not certified to 
the Board by the RO.  However, it is the filing of a 
substantive appeal which confers jurisdiction of a claim on 
the Board.  See 38 C.F.R. § 20.200 (2005).  Such was filed by 
the veteran in November 2000.  Therefore, the issue is 
properly on appeal.  It is handled in the REMAND portion of 
this decision.  
FINDINGS OF FACT

1.  The veteran's status post lateral meniscectomy of the 
left knee, with post-traumatic arthritis, is manifested by 
consistent range of motion from zero degrees to between 115 
and 135 degrees, with pain, and occasional instances of 
lateral instability and subluxation.

2.  There is no evidence of severe recurrent subluxation or 
instability, or of ankylosis of the knee.

3.  The veteran's cervical spine disorder manifested many 
years after separation from service and has not been related 
to his service, nor his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post lateral meniscectomy of the left knee, with post-
traumatic arthritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5257 (2005); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

2.  A cervical spine disability was not incurred or 
aggravated in the veteran's active duty service, nor may it 
be so presumed.  Nor is it proximately due to, or the result 
of, his service-connected low back disability.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

In the present case, the issues on appeal arise from claims 
received and adjudicated prior to the enactment of the VCAA.  
However, during the course of the appeal, and specifically in 
November 2004, the AMC provided notice to the veteran 
regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for an 
increased rating and for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained his claim.  In June 2005, the AMC 
readjudicated the claim based on all the evidence, without 
taint from prior adjudications.  Therefore, the Board finds 
no prejudice in the fact that the initial AOJ denial pre-
dated VCAA-compliant notice.  Accordingly, the Board finds 
that the content and timing of the November 2004 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records have been associated with the claims file.  All 
identified and relevant, private and VA treatment records 
have been secured.  The veteran has undergone VA examinations 
in conjunction with his claims.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Evaluation of the Left Knee Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for status post lateral 
meniscectomy of the left knee in May 1987 and was assigned a 
noncompensable rating under DC 5257.  In May 1991, the 
evaluation was increased to 20 percent, where it remains 
currently.  An April 1998 rating decision reclassified the 
veteran's rating under DC 5010-5257.

Under the rating criteria for musculoskeletal disabilities, 
and particularly those for the knee, DC 5010 covers 
arthritis, due to trauma, substantiated by x-ray findings, 
and directs that it is to be rated under DC 5003 as 
arthritis, degenerative.  38 C.F.R. § 4.71a.  DC 5003 directs 
that it will be rated on the basis of limitation of motion 
under the appropriate code for the specific joint, here, the 
knee, which is under DC 5260 or DC 5261.  Id.

Under the rating criteria for DC 5260, when flexion is 
limited to 30 degrees, the rating is 20 percent.  The highest 
rating under this DC, 30 percent, is warranted when flexion 
is limited to 15 degrees. 

Under the rating criteria for DC 5261, a 20 percent rating is 
warranted when the leg's extension is limited to 15 degrees.  
A 30 percent rating is warranted when the leg's extension is 
limited to 20 degrees.  A 40 percent rating is warranted when 
the leg's extension is limited to 30 degrees.  A 50 percent 
rating is warranted when the leg's extension is limited to 45 
degrees.  Id.

DC 5257 rates based on other impairment of the knee, and 
specifically based on the degree of recurrent subluxation or 
lateral instability.  If the degree is slight, a 10 percent 
rating is warranted.  If it is moderate, a 20 percent rating 
is warranted.  If severe, the rating is 30 percent.  

The Board notes that the highest rating for disabilities of 
the knee is 60 percent and is warranted only for extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more.  See DC 5256.  There is no evidence of 
record to suggest ankylosis in this case. 

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also should 
be considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).

The Board has reviewed the claims file, to include VA knee 
examinations in October 1993, March 1995, November 1997, and 
February 2000.  Additionally, it has reviewed VA outpatient 
clinical records, with emphasis on those dated from August 
1994 to January 2005, and private treatment records, dated 
from November 1993 to January 2001.  All statements made by 
the veteran in conjunction with his claim for an increase 
have also been reviewed.  Based on this evidence, the Board 
finds that a rating in excess of 20 percent is not warranted 
in this case.

Radiographic evidence confirms that the veteran has mild 
degenerative changes consistent with traumatic arthritis in 
his left knee, whereby making DCs 5010 and 5003 applicable.  
Range of motion testing throughout the appellate period has 
revealed only slight limitation in motion, where the normal 
range is from 0 to 140 degrees.  For example, in October 
1993, the veteran had range of motion from 0 to 135 degrees.  
It was measured from 0 to 120 degrees in February, March, and 
April 1995.  In November 1997, range of motion of the 
veteran's knee was from 0 to 125 degrees.  In February 2000, 
it was measured from 0 to 115 degrees.  The Board notes that 
the clinical records do not contradict these findings.  Under 
the criteria for rating limitation in motion of the leg, the 
veteran's knee disability does not meet the criteria for the 
zero percent rating (extension limited to 5 degrees, or 
flexion limited to 60 degrees).  Thus, a rating in excess of 
the veteran's current 20 percent rating is not warranted 
under the codes applicable to arthritis. 

The Board notes at this time that the veteran has argued, 
through his representative, that he is entitled to a separate 
rating for arthritis of the knee.  VA General Counsel has 
held that when a knee disorder is rated under DC 5257, and a 
veteran also has limitation of motion which at least meets 
the criteria for a zero percent evaluation under Diagnostic 
Code 5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); see also, 
VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998).  Further, in 
VAOPGCPREC 9-2004, it held that separate ratings under DCs 
5260 and 5261 may be assigned for disability of the same 
joint.  See 69 Fed. Reg. 59990 (2004).  Inasmuch as the 
evidence is not reflective of limitation of motion severe 
enough to warrant a zero-percent rating under Diagnostic Code 
5260 or 5261, the provisions of VAOPGCPREC 23-97, VAOPGCPREC 
9-98, and VAOPGCPREC 9-2004, are not applicable in this 
instance.  

As for rating the veteran's knee disability under DC 5257, 
the Board finds that there is no evidence of record that 
would substantiate a finding of severe recurrent subluxation 
or lateral instability necessary for a higher (30 percent) 
rating in and of itself or that there is slight subluxation 
or instability attributable to the service connected 
arthritis so as to warrant a higher combined rating after the 
addition of 10 percent for instability.  Repeatedly on 
examination, the veteran's knee has been found to exhibit no 
subluxation or instability.  In the clinical records, there 
is one instance in which the veteran presented with 
complaints of his knee "giving way."  See VA outpatient 
clinical record, February 1995.  Additionally, the sole 
clinical finding of instability was in March 1999.   That 
isolated instance does not demonstrate recurrent subluxation 
or lateral instability, and, more over, there is no competent 
medical evidence attributing instability to the meniscectomy 
or arthritis. 

While the veteran has been noted to experience pain at the 
extreme ranges of motion of his knee, and has continued 
subjective complaints of pain in the clinical records, the 
Board finds that this is satisfactorily considered in his 
current 20 percent rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 20 
percent; therefore, the benefit of the doubt provision does 
not apply.  



Service Connection

The veteran contends that he is entitled to service 
connection for a neck disability.  He maintains that it is 
secondary to his service-connected chronic low back 
disability.  In correspondence, it has been put forth that 
the disability may be directly related to injuries sustained 
in a motor vehicle accident while in service.  Therefore, 
service connection on both a direct and secondary basis will 
be discussed.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Arthritis is a chronic disease subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Alternatively, secondary service connection may be granted 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Service medical records are negative for complaints or 
treatment of injury to the veteran's neck.  All records 
pertaining to the veteran's in-service motor vehicle accident 
speak to complaints of pain in his left knee and his lower 
back.  No reference is made to his neck or cervical spine.  
No medical evidence has been proffered to demonstrate any 
connection between his current neck disability and his 
service.  Thus, service connection on a direct basis is not 
warranted.  

Service connection on a presumptive basis is not warranted 
either.  The first documented evidence of degenerative 
changes consistent with arthritis in the cervical spine are 
by magnetic resonance imagining (MRI) scan dated in June 
1997.  This veteran separated from service in June 1985, more 
than ten years prior.  Accordingly, the presumption for the 
chronic disease of arthritis is not applicable here, as 
arthritis was not demonstrated within one year of separation.  

Regarding secondary service connection, as referenced above, 
the evidence does demonstrate that the veteran has 
degenerative disc disease of the cervical spine.  See also 
MRI dated in October 2000.  Therefore, the question that 
remains for the Board is whether that cervical spine 
disability was either caused or aggravated by his service-
connected low back disability.

In January 2001, the veteran's treating orthopedic surgeon 
indicated in correspondence that it was "within the realm of 
possibility that the chronic low back pain syndrome could 
have caused or contributed to the neck condition."  However, 
the surgeon added that he could not in good faith say that 
there was a good possibility that it contributed to his neck 
condition.  He further noted that in his knowledge, "there 
is no science to demonstrate this."  Because the surgeon 
acknowledged that he could not offer a medical opinion that 
the low back disorder caused any cervical disorder, this 
opinion does not favor the veteran on this matter. 
The Board notes also that in April 2002, the VA Chief of 
Orthopedics concurred with the private surgeon's assessment.  

A VA outpatient treatment note, dated in October 2003, 
indicates that the veteran's cervical injury is adjacent to, 
and contiguous with, the thoracic and lumbar spine.  It then 
notes that therefore, it should be considered part of the 
overall injury to the spine.  The Board finds this opinion to 
carry little probative value in light of its lack of 
thoroughness and detail.  See Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000).  It merely states that because the 
injury is part of the spine, it is related to the overall 
spine.  There seems to be no basis stated, in medical 
principles, for relating the veteran's cervical spine injury 
to his lumbar spine injury.  This further limits the value of 
the opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The Board finds no evidence of record that establishes that 
the veteran's cervical spine disorder was caused or 
aggravated by the veteran's service-connected low back 
disability.  Without such evidence, entitlement to secondary 
service connection must be denied. 

ORDER

Entitlement to a rating in excess of 20 percent for status 
post lateral meniscectomy of the left knee, with post-
traumatic arthritis, is denied.  

Entitlement to service connection for a cervical spine 
disability is denied.


REMAND

Service connection is established for a left knee disability.  
The veteran now seeks service connection, on a secondary 
basis, for a right leg disability.  VA outpatient clinical 
records document treatment for both the right and left knees, 
and indicate that the veteran underwent surgery on the right 
knee in or around December 1999.  
The etiology of the right knee disorder is unclear to the 
Board.  

The Board notes that the veteran's original claim for 
secondary service connection was adjudicated in March 2000, 
prior to the enactment of the VCAA.  It was denied for not 
being "well-grounded" and has not been revisited by the RO 
since.  The Board finds that the VCAA now requires remand of 
this claim for proper development.  Specifically, this 
veteran has not been afforded a medical examination of the 
right knee at any point during his claim.  Therefore, the 
Board finds that a contemporaneous and thorough VA 
examination and medical opinion would assist in clarifying 
the etiology of the veteran's right knee disorder and would 
be instructive with regard to the appropriate disposition of 
the issue under appellate review.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  In accordance with the Veterans' Claims 
Assistance Act (VCAA), the RO must notify the 
veteran of information and evidence necessary 
to substantiate the claim for secondary 
service connection for a right leg 
disability; information and evidence that VA 
would seek to provide; and information and 
evidence that the claimant was expected to 
provide.  Additionally, the RO should request 
the veteran to "provide any evidence in 
[his] possession that pertains to the 
claim."  See 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2005).  

2.  The veteran should be scheduled for a VA 
orthopedic examination in order to determine 
the nature and etiology of any diagnosed 
disability of his right knee.  It is 
essential that the claims folder be provided 
to the examiner for review in conjunction 
with this examination and that fact should be 
so noted in the medical report.  All testing 
deemed necessary should be performed and the 
results reported in detail.  In conjunction 
with a review of the claims folder and an 
examination of the veteran, the examiner is 
asked to render an opinion as to whether it 
is at least as likely as not (probability of 
fifty percent or more) that any right knee 
disability diagnosed is causally related to, 
or increased by, the service-connected to the 
veteran's service-connected left knee 
disability.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.


The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________	______________________________
               M. W. GREENSTREET			           JEFF 
MARTIN
       Veterans Law Judge			      Veterans Law 
Judge
            Board of Veterans' Appeals	        	 Board of 
Veterans' Appeal



______________________________
CONSTANCE B. TOBIAS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


